Name: Council Regulation (EC) No 1325/95 of 6 June 1995 amending Regulation (EC) No 517/94 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules
 Type: Regulation
 Subject Matter: leather and textile industries;  trade policy;  international trade;  trade;  cooperation policy
 Date Published: nan

 Avis juridique important|31995R1325Council Regulation (EC) No 1325/95 of 6 June 1995 amending Regulation (EC) No 517/94 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules Official Journal L 128 , 13/06/1995 P. 0001 - 0005COUNCIL REGULATION (EC) No 1325/95 of 6 June 1995 amending Regulation (EC) No 517/94 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules (1) introduced certain quantitative quotas, listed in Annexes III B, IV, V and VI to that Regulation, applicable to the countries listed in those Annexes; Whereas, in accordance with Article 2 of the Act concerning the conditions of accession of Austria, Finland and Sweden and the adjustments to the Treaty on which the European Union is founded, hereinafter referred to as the 'Act of Accession`, Regulation (EC) No 517/94 and in particular quotas fixed in it are applicable to the acceding countries; whereas, however, pursuant to Article 30 of the Act of Accession it is necessary to adapt the said quotas in accordance with the guidelines laid down in Annex II to the Act of Accession and within the conditions provided for in Article 169 of the same Act; Whereas the Council, in determining the level of the quotas referred to above, endeavoured to strike a balance between adequate protection of the Community industries concerned and the need to preserve traditional trade flows with the countries concerned, bearing in mind the various interests of the parties concerned; Whereas, with a view to accession, this balance should be preserved by ensuring nevertheless, in the light of the guidelines laid down in Annex II to the Act of Accession, the continuity in the acceding States' traditional trade flows for the products concerned; whereas, to this end, imports recorded in 1993 - the most recent year for which full statistical records are available - may be considered as being representative of the pattern of traditional trade; Whereas in the circumstances, the levels of quotas established on an annual basis pursuant to Regulation (EC) No 517/94 should be adjusted by addition of the quantities, which are equivalent to imports recorded in 1993; Whereas on 19 January 1995 the Commission initialled an agreement on trade in textile products not covered by the bilateral MFA Agreement; Whereas, therefore, from 1 January 1995, the quantitative quotas introduced by Regulation (EC) No 517/94 in Annexes III B, IV, V and VI thereto should be amended as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 Annexes III B, IV, V and VI to Regulation (EC) No 517/94 shall be replaced by those appearing in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 6 June 1995. For the Council The President M. BARNIER ANNEX 'ANNEX III B Annual Community quantitative limits referred to in Article 2 (1) fourth indent Republics of Bosnia-Herzegovina, Croatia and the former Yugoslav Republic of Macedonia >TABLE> ANNEX IV Annual Community quantitative limits referred to in Article 3 (1) (The product descriptions of the categories listed in this Annex are to be found in Annex I A to this Regulation) NORTH KOREA >TABLE> ANNEX V referred to in Article 3 (3) (The product descriptions of the categories listed in this Annex are to be found in Annex I A to this Regulation) NORTH KOREA Categories: 10, 22, 23, 32, 33, 34, 35, 38, 40, 41, 42, 49, 50, 53, 54, 55, 58, 62, 63, 65, 66, 67, 72, 84, 85, 86, 87, 88, 90, 91, 93, 97, 99, 100, 101, 109, 111, 112, 113, 114, 120, 121, 122, 123, 124, 130, 133, 134, 135, 136, 137, 138, 140, 141, 145, 146 A, 146 B, 146 C, 149, 150, 153, 156, 157, 159, 160. ANNEX VI Outward processing traffic Annual Community limits referred to in Article 4 Republics of Bosnia-Herzegovina, Croatia and the former Yugoslav Republic of Macedonia >TABLE>